Name: 95/108/EC: Commission Decision of 28 March 1995 concerning health protection measures against African swine fever in Sardinia, Italy
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  economic policy;  management;  agricultural activity;  health
 Date Published: 1995-04-07

 Avis juridique important|31995D010895/108/EC: Commission Decision of 28 March 1995 concerning health protection measures against African swine fever in Sardinia, Italy Official Journal L 079 , 07/04/1995 P. 0029 - 0031COMMISSION DECISION of 28 March 1995 concerning health protection measures against African swine fever in Sardinia, Italy (95/108/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks in intra-Community trade with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof, Whereas, as a result of the African swine fever situation in Italy, the Commission adopted Decision 92/451/EEC of 30 July 1992 concerning certain health protection measures against African swine fever in Sardinia, Italy (4); Whereas, African swine fever must be considered an endemic disease in the province of Nuoro, Sardinia, Italy; Whereas the disease situation is liable to endanger the herds in other regions of Italy and of other Member States, in view of trade in live pigs, fresh pigmeat and certain meat-based products; Whereas it is the objective within the eradication programme adopted by Commission Decision 94/881/EC of 21 December 1994 approving the programme for the eradication and surveillance of African swine fever presented by Italy and fixing the level of the Community financial contribution (5) to eliminate African swine fever from the remaining infected areas of Sardinia; Whereas in the light of the animal health situation in the provinces of Sassari, Oristano and Cagliari and in the interests of clarity Decision 92/451/EEC should be repealed and a new text adopted; Whereas the Italian authorities have taken legal measures to prohibit the movement of live pigs, fresh pigmeat and certain meat-based pork products from the territory of Sardinia; whereas the adoption of these legal measures guarantees the efficacity of the implementation of this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Italy prohibits the movement of animals of the family Suidae from the territory of the region of Sardinia. Article 2 1. Italy prohibits the movement of fresh pigmeat originating from any animal of the Suidae family from the territory of the region of Sardinia. 2. In derogation from the provisions of paragraph 1 fresh pigmeat can be sent to areas outside the territory of the region of Sardinia on condition that the meat in question: (a) originates from pigs which have entered the territory of the region of Sardinia as pigs for slaughter in accordance with the provisions of Council Directive 64/432/EEC (6) or Directive 72/462/EEC (7). The said pigs for slaughter have been transported directly from the port of entry to a designated slaughterhouse. On arrival at the slaughterhouse they have been slaughtered within 12 hours, or (b) originates from pigs which - have been kept on a holding approved by the competent veterinary authority; the holding shall be situated in the province of Sassari, Oristano or Cagliari, - have been kept for at least four months at the holding of origin, - have been kept on a holding which is located at least 10 km disant from any outbreak of African swine fever which has occurred in the last three months, - have been kept on a holding into which no pigs have been introduced during the previous 30 days, - have been included in a pig population on a holding which is covered by the serological testing programme required under the African swine fever eradication programme adopted by Decision 94/881/EC and no antibodies to African swine fever virus have been detected within the last six months, - have undergone a serological test within four days prior to transport for slaughter and have been found free of antibodies to the African swine fever virus, - have undergone a clinical examination on the holding of origin within 24 hours prior to transport. All pigs on the holding of origin shall be examined and related facilities must be inspected. The animals shall be identified by eartags at the holding of origin so that they can be traced back to the holding of origin, - have been transported direct from the holding of origin to the designated slaughterhouse. The means of transport shall be cleaned and disinfected before loading and shall be officially sealed. The pigs shall be accompanied by a health document certifying that they comply with the requirements given under the first to seventh indents and signed by the competent authority, - on arrival at the slaughterhouse, have been slaughtered within 12 hours. 3. The meat referred to in paragraph 2 shall be kept separately from meat which does not comply with the conditions in (a) or (b) of the said paragraph. Article 3 Meat consigned from the territory of the region of Sardinia shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words: 'Meat conforming to Commission Decision 95/108/EC concerning health protection measures against African swine fever in Sardinia, Italy.` Article 4 1. Italy prohibits the movement of pigmeat products from the territory of the region of Sardinia. 2. In derogation from paragraph 1 pigmeat products may be sent to areas outside the territory of the region of Sardinia on condition that the products in question: (a) have undergone treatment in accordance with the provisions of Article 4 (1) (a) of Council Directive 80/215/EEC (1), or (b) have been manufactured at a designated establishment and only from meat which: (i) complies with the provision of Article 2 paragraphs 2 and 3, or (ii) have entered the territory of Sardinia as fresh pigmeat in accordance with the provisions of Council Directive 64/433/EEC (2). Article 5 Meat products referred to in Article 4 (2) (b) consigned from the territory of the region of Sardinia shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words: 'Meat products conforming to Commission Decision 95/108/EC concerning health protection measures against African swine fever in Sardinia, Italy.` Article 6 Italy shall present to all Member States and the Commission a list containing name(s) and location of designated slaughterhouse(s) referred to in Article 2 and name(s) and location of designated establishment(s) referred to in Article 4 paragraph 2 (b) and approved by the Central Veterinary Authority. Article 7 1. Italy shall establish a National Coordination and Monitoring Committee. The chairman of the Committee shall be provided by the Central Veterinary Authority, which shall be in charge of the implementation of this Decision and the monitoring of measures to eradicate African swine fever. The Committee shall: - collect data on the surveillance activities carried out by authorities of the region of Sardinia; - have data-handling facilities; - have rapid communication links with the region of Sardinia. 2. The Central Veterinary Authority may introduce further protection measures other than those referred to in this Decision if they are deemed necessary. Article 8 Member States shall amend the measures which they apply to trade so as to bring them into conformity with this Decision. They shall immediately inform the Commission thereof. Article 9 Decision 92/451/EEC is hereby repealed. Article 10 This Decision is addressed to the Member States. Done at Brussels, 28 March 1995. For the Commission Franz FISCHLER Member of the Commission